Mr. Justice Carnes delivered the opinion of the court. 5. Husband and wife, § 267*—what is effect of errors on trial by jury in suit for separate maintenance. Since in a separate maintenance proceeding the verdict of a jury is merely advisory, which the court may disregard and enter such decree as in his judgment equity demands, questions of errors of law, in rulings on evidence, and in instructions are of less importance than in a common law or divorce proceeding, where a jury trial is a matter of right.